United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Roanoke, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0314
Issued: May 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 25, 2016 appellant filed a timely appeal from an October 5, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he was disabled from work during the
period May 5 to June 6, 2016 due to his accepted May 5, 2016 employment injury.
FACTUAL HISTORY
On May 11, 2016 appellant, then a 50-year-old carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on May 5, 2016 he sustained an injury in the performance of
duty. On the claim form he related that hit his head on a beam and fell to the ground while
1

5 U.S.C. § 8101 et seq.

delivering mail. Appellant also noted that he jammed his neck during this incident. He stopped
work on May 5, 2016. Appellant received treatment on the evening of May 5, 2016 at a health
clinic, from Dr. Kimberly Abel, an emergency medicine specialist. Dr. Abel diagnosed
concussion and cervical sprain.
In a form report dated May 10, 2016, Dr. Hetzal Hartley, Board-certified in occupational
medicine, diagnosed cervical strain and indicated that appellant could work full duty as of
May 10, 2016. He also completed a duty status report (Form CA-17) dated May 10, 2016
diagnosing acute cervical strain and indicating that appellant could work regular full-time duties.
In an attending physician’s report (Form CA-20) dated May 11, 2016, Dr. Hartley diagnosed
acute cervical strain and closed-head injury. He checked a box marked “yes” that the conditions
were employment related, and indicated that appellant could resume regular work.
In a June 3, 2016 letter, the employing establishment indicated that appellant was initially
hired on April 16, 2016. Following the May 5, 2016 injury, appellant was paid continuation of
pay benefits and was subsequently released to full duty on May 10, 2016. The employing
establishment also related that appellant’s supervisor had ordered him to report to work on
May 20, 2016. According to the employing establishment, appellant did not report for work and
his employment was terminated effective May 25, 2016. It was also noted that appellant had
submitted medical evidence on June 1, 2016 regarding a 10-pound lifting restriction, and work
could have been provided within that restriction.
OWCP accepted the claim on June 1, 2016 for cervical strain of the muscle, fascia, and
tendon. On June 3, 2016 appellant submitted a claim for compensation (Form CA-7) for the
period May 5 to June 6, 2016.
In a form report dated June 1, 2016, Dr. Hartley indicated that appellant could work
modified duties from June 1 to 6, 2016, and he could work regular duty as of June 6, 2016. In an
undated report received by OWCP on June 3, 2016, he wrote that on May 10, 2016 appellant had
informed him that his employment was terminated. Dr. Hartley noted that, because of this
information, he had reported that appellant could return to full duty. He wrote that if appellant
could have returned to work his lifting restriction would have been 10 pounds due to the
accepted cervical strain.
By letter dated July 22, 2016, OWCP noted that Dr. Hartley had released appellant to full
duty on May 10, 2016 in his Form CA-20 report. It requested that appellant submit additional
medical evidence within 30 days. On July 28, 2016 appellant resubmitted the undated report
from Dr. Hartley. He also submitted a report dated June 17, 2016 from Dr. Hartley, which
provided examination findings and diagnosed acute cervical strain. Dr. Hartley indicated that
appellant reported his neck was feeling better.
By decision dated October 5, 2016, OWCP denied the claim for disability from May 5 to
June 6, 2016. It found that the medical evidence of record was insufficient to establish the
claimed period of disability.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.3 The term
disability is defined as the incapacity because of an employment injury to earn the wages the
employee was receiving at the time of the injury, i.e., a physical impairment resulting in loss of
wage-earning capacity.4
Whether a particular injury causes an employee to be disabled from work and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work.6 The Board will
not require OWCP to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so
would essentially allow employees to self-certify their disability and entitlement to
compensation.7 To establish causal relationship between the disability claimed and the
employment injury, an employee must submit rationalized medical evidence, based on a
complete factual and medical background, supporting such a causal relationship.8
ANALYSIS
OWCP accepted that appellant sustained a cervical strain on May 5, 2016 while in the
performance of duty. Appellant filed a Form CA-7 claim for compensation for disability from
work during the period May 5 to June 6, 2016. To establish disability, he must submit
rationalized medical evidence supporting causal relationship.9
The record indicates that appellant was seen on May 10, 2016 by Dr. Hartley.
Dr. Hartley submitted three form reports dated May 10, 2016, each indicating that appellant
could work full duty. He did not discuss whether appellant was disabled during the claim period.
The Board will not require OWCP to pay compensation for disability in the absence of any

2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury, but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

Id.

8

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

9

See B.S., Docket No. 16-1121 (issued September 16, 2016).

3

medical evidence directly addressing the specific dates of disability for which compensation is
claimed.10
In a brief undated report initially submitted on June 3, 2016, Dr. Hartley wrote that he
had released appellant to full duty because appellant had told him his employment had been
terminated. He then reported that appellant continued to have a 10-pound lifting restriction.
This report is not sufficient to establish an employment-related disability from May 5 to
June 6, 2016 as Dr. Hartley did not discuss the May 5, 2016 employment injury, the physical
examination, or diagnostic test findings.11 Moreover, Dr. Hartley did not provide a reasoned
medical opinion explaining that appellant was disabled from performing his carrier position
duties due to the May 5, 2016 employment injury, or the duration of any disability. A physician
must clearly identify the specific dates of disability and provide an explanation of how the
accepted condition contributed to disability for work.12
It is appellant’s burden of proof to establish the claimed period of disability.13 For the
reasons discussed above, the Board finds that appellant has not met his burden of proof in this
case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he was disabled from work during
the period May 5 to June 6, 2016 due to his accepted May 5, 2016 employment injury.

10

N.G., Docket No. 16-1421 (issued December 12, 2016).

11

A probative medical report includes findings on examination, a firm diagnosis, and medical rationale
supporting the opinion offered. See K.W., Docket No. 16-1176 (issued November 2, 2016).
12

See R.P., Docket No. 12-1455 (issued January 10, 2013).

13

Supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 5, 2016 is affirmed.
Issued: May 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

